Title: To George Washington from Ann McCrea, 4 June 1792
From: McCrea, Ann
To: Washington, George



Hounerd Sir,
Philada June 4th 1792

In my Distresed Situation I Make Bold to Call on you for a Little Help, your Houner May Rest assur’d Nothing But want Induces me, the Reason of me Being in this town my Son Left me with an Intention of Coming here but was took Sick in Wilmington, me Hearing of his Sickness Came Imediately to See him a few Days after I Came there He to my Sorrow Died, Left me there friendless and Moneyless, I wish to go Home to Dumfrees, I hope your Hounerd wount think hard of me for Making So Bold, I am, with the greates Respect Your Very Humble Servt

Ann McCrea

